DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "the longitudinal groove includes: a first longitudinal groove . . . and a second longitudinal groove" in lines 2-8. The claim recites a singular longitudinal groove as multiple different longitudinal grooves. This inconsistency renders the claim indefinite. It is unclear if the first and second longitudinal grooves are portions of the same groove or entirely separate and distinct grooves.
Claim 4 recites "the bridge includes: a first bridge . . . and a second bridge" in lines 9-15. The claim recites a singular bridge as multiple different bridges. This inconsistency renders the claim indefinite. It is unclear if the first and second bridges are portions of the same bridge or entirely separate and distinct bridges.
Claim 4 recites "a center side in the tire width direction" and "a lateral side in the tire width direction" in lines 4 and 7. It is unclear as to what the "center side" and "lateral side" are referring to and from what reference point "center" and "lateral" are determined. Is this referring to center and lateral regions of the tread, center or lateral sides of the blocks, center and lateral relative to the first and second longitudinal grooves, or something else?
Claim 4 recites the first bridge as coupling the "first block, the second block, and third block" and then the second bridge as coupling the "third block, the fourth block, and the second block" and that the second coupling portions of the first and second bridge are arranged in line in lines 10-17. The claim refers to the same second block as being coupled by the first and second bridge. However, it appears that applicant intends for there to be multiple second blocks and that the first and second bridges couple different second blocks. The mismatch between the literal and intended interpretations renders the claim unclear.
Claim 8 recites "the first block and the third block" and the longitudinal groove and the lateral groove" in lines 1-3. Claim 4 has defined the longitudinal groove as multiple grooves and it appears there may be multiple first, second, third, and fourth blocks. The antecedent basis of these terms is unclear considering the ambiguity of claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (JP10-035225, with English machine translation).
Regarding claim 1, Tanabe discloses a tire comprising a longitudinal groove (4), a lateral groove (3), a first block, a second block, a third block, and a fourth block (see annotated figured below; see Fig. 1 and 5). A bridge extends connecting all four blocks (see rising part 6). 

    PNG
    media_image1.png
    449
    466
    media_image1.png
    Greyscale

Regarding claim 2, in the embodiment depicted in Figs. 4 and 5, the portion of the rising part that extends between the first and second blocks and within the longitudinal groove 4 is construed as the claimed first coupling portion. As depicted in Fig. 4, grooves are disposed in the first coupling portion (see concave parts between convex ridges R).
Regarding claim 3, the portion of the rising part that extends within the lateral groove 3 and connects the four blocks is construed as the second coupling portion (cross-section shown along Fig. 4). 
Regarding claim 4, as noted above, it is unclear as to what structure the claim requires since claim 1 recites singular longitudinal grooves, bridges, and blocks and then claim 4 appears to redefine these terms as referring to multiple or separate grooves, bridges, and blocks. It appears the first, second, third, and fourth blocks are not necessarily the same blocks for each bridge and first and second longitudinal grooves can be different grooves. Under this interpretation, the left side bridge is construed as a first bridge, the right side bridge is construed as the second bridge, and the second coupling portions of the first and second bridges are in line as depicted in Fig. 1 (annotated below).

    PNG
    media_image2.png
    468
    551
    media_image2.png
    Greyscale

Regarding claims 5-8, the corners of the blocks depicted in Fig. 5 are illustrated as having chamfered corners (see the linearly or rounded cut-off corners).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Litchfield (US 1504694), Baus (US 6263933), Miyazaki (US 2006/0108040), Takahashi (US 2006/0102267), Himuro (JP2001-225611), Tamura (JP05-169922), and Haneda (JP2001-219712) each disclose tire treads having plural blocks that are coupled together with tie bars. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749